Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 6-10, 13-15 and 28-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, and claim 11, previously withdrawn for being directed to non-elected species, are hereby rejoined and all pending claims (claims 1, 6-11, 13-20 and 22-29 are fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/09/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to a telephone interview with Matthew on 05/21/2021.
Claim 14 has been amended as follows:
In claim 14, line 3, after the words “polymerizing a monomer”, insert the words --capable of forming the structural unit represented by Formula (1) with a monomer capable of forming the structural unit represented by Formula (2)--.
Claim 19 has been amended as follows:
In claim 19, last line, after the words “target substance”, insert the words --; wherein said ligand is capable of specifically binding to said target substance--.
Claim 20 has been amended as follows:
In claim 20, line 6, after the words “polymerizing a monomer”, insert the words --capable of forming the structural unit represented by Formula (1) with a monomer capable of forming the structural unit represented by Formula (2)--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments that replacement of SBMA structural units of Kuo with the CMBAA structural units of Kostina as the OA assets would not have subsequently arrived at the solid phase carrier of claim 1 as amended with the limitation of R5 of Formula (5) 21-Y as claimed. Therefore, the 35 USC 103 rejection has been withdrawn in view of Applicant’s arguments and amendments. Therefore, the closest prior arts of record do not teach or reasonably suggest a solid phase carrier comprising a polymer comprising a structural unit represented by Formula (1) and a structural unit represented by Formula (2) as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 6-11, 13-20 and 22-29, renumbered as claims 1-23 respectively, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641